DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A 4-20-22 request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 4-20-22 submission has been entered.

Response to Arguments
Applicant's 4-20-22 arguments vis-à-vis 35 U.S.C. 112(a)/1st par. rejections, stating in pertinent part that the rejections were overcome by the 4-20-22 amendments to the claim and specification, said amendments having been made to assertedly correct an alleged mistranslation of the Spanish-language PCT application (Remarks at pp. 5-6), have been fully considered but are not persuasive.  Applicant’s arguments, in support of the 4-20-22 claim and specification amendments, contravene the plain text of the 6-16-21 certified English translation of the Spanish-language foreign priority document MX/a/2017/002349, which recites “The ratio of Fe+2/Mn+2 is between 0.177 M and 0.50 M, present in chemical reagents based on chlorides” on p. 6, ln. 15-17 thereof1 (as well as the English-version specification-as-filed at p. 6, ln. 20-22 thereof).  Notwithstanding applicant’s citation to an English dictionary definition of “proportion” and a Spanish dictionary definition of “proporción” (note, however, that no copies of the relevant dictionary pages were filed to support the asserted dictionary texts) accompanied by applicant’s translation of the latter, the fact that the PCT application, certified English translation of the Spanish-language foreign priority document, and specification-as-filed all recite “is between” immediately preceding “0.177 M and 0.50 M” indicates that the molar values are endpoints of a range (i.e. a range of the ratio of [Fe+2] to [Mn+2]); the 4-20-22 amendments, amending “is between 0.177 M and 0.50 M” to “is 0.177 M/0.50 M” changes the meaning of the molar values that follow into specific values and thus a specific ratio rather than a ratio range.  Thus, regardless of the intended meaning of “proporción”, the amendments of “is between 0.177 M and 0.50 M” to “is 0.177 M/0.50 M” alters the meaning of the sentence.  Said rejections, adjusted as necessitated by the 4-20-22 amendments, are re-asserted as proper.

Specification
The 4-20-22 specification amendments are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment from the originally-filed “is between 0.177 M and 0.50 M” to the 4-20-22 amendment “is 0.177 M/0.50 M” alters the meaning of the sentence as detailed above.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a)/1st par. as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the new limitation “the proportion of Fe+2/Mn+2 in the solution is 0.177 M/0.50 M, based on chlorides” (emphasis Examiner’s) is not found in the application-as-filed.  See also §3, above.  Rather, p. 6 of the specification-as-filed, p. 6 of the certified English translation of the Spanish-language foreign priority document, and original claim 2 all recite “The ratio of Fe+2/Mn+2 is between 0.177 M and 0.50 M… based on chlorides” (emphasis Examiner’s).  The 4-20-22 amendments to claim 4 change the meaning of the molar values into specific values and thus a specific ratio rather than a ratio range.  Thus, the amendments of “is between 0.177 M and 0.50 M” to “is 0.177 M/0.50 M” alter the meaning of the sentence.  Since the newly-claimed quoted limitation cannot be reconciled/extrapolated from support within the application-as-filed, claim 4 is rejected under 35 U.S.C. 112(a)/1st par. for failing the written description requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ April 28, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
    

    
        1 Note: applicant’s arguments in this regard, having not been made in a Rule 1.132 Declaration/Affidavit, reduce to a mere unpersuasive opinion of counsel in the absence of the assurances in such a Declaration/Affidavit vis-à-vis 35 U.S.C. 25 and/or 18 U.S.C. 1001.  See MPEP 716.02(g) and 2145 I.